          Case 3:20-cv-02211-EMC Document 88 Filed 04/21/20 Page 1 of 1




You are invited to a Zoom webinar.

When: Apr 22, 2020 10:00 AM Pacific Time (US and Canada)

Topic: Colopy et al v. Uber Technologies Inc. and related cases

Verhines v. Uber: Status Conference

Colopy et al v. Uber: Initial Case Management Conference

Capriole et al v. Uber: [67] Motion to Compel



Register in advance for this webinar:

https://zoom.us/webinar/register/WN_XLRNZLK‐S2usloNfLp3j0w



Or an H.323/SIP room system:

  H.323: 162.255.37.11 (US West) or 162.255.36.11 (US East)

  Meeting ID: 928 2552 0742

  Password: 409150

  SIP: 92825520742@zoomcrc.com

  Password: 409150



After registering, you will receive a confirmation email containing information about joining the
webinar.
